Citation Nr: 9922265
Decision Date: 08/09/99	Archive Date: 09/09/99

DOCKET NO. 97-12 142               DATE AUG 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for anxiety disorder, currently
evaluated as 70 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from January 1955 to January
1959. This matter comes to the Board of Veterans' Appeals (Board)
from the Department of Veterans Affairs (VA) St. Petersburg
Regional Office (RO) January 1996 rating decision which increased
the disability evaluation of his service-connected psychiatric
disability from zero to 50 percent. By March 1997 rating decision,
the RO temporarily increased the evaluation of the service-
connected anxiety disorder to 100 percent due to a period of
hospitalization from May 1995 to January 1997, and a 70 percent
evaluation became effective thereafter.

The veteran appeared and presented testimony at a travel Board
hearing before the undersigned in May 1999. At the time of the
hearing, he submitted additional documentary evidence, which was
accompanied by a waiver of RO consideration. See 38 C.F.R. 20.1304
(1998).

Also in May 1999, the veteran filed a claim of entitlement to total
disability rating based on individual unemployability due to
service-connected disability (TDIU). Although the RO has not yet
had an opportunity to adjudicate his TDIU claim, it is effectively
rendered moot by virtue of assignment of a 100 percent schedular
rating for his service-connected anxiety disorder, as discussed
below. See 38 C.F.R. 4.16 (1998).

2 -

FINDING OF FACT

The veteran's service-connected psychiatric disability is
manifested by social isolation, unanticipated, unpredictable, and
prolonged episodes of attacks of depression, nervousness, and
anxiety which require frequent inpatient and outpatient treatment;
it has rendered him unable to obtain or retain employment.

CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the veteran's
anxiety disorder' have been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.132, Diagnostic Code 9400 (1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his
service-connected psychiatric disorder, which is currently
evaluated as 70 percent disabling. In the interest of clarity, the
Board will initially describe the factual background of this case.
The relevant law and regulations will then be briefly reviewed. The
Board will then analyze the veteran's claim and render a decision.

Factual Background

Historically, service connection for anxiety reaction was granted
by May 1959 RO rating decision, and a noncompensable evaluation was
assigned. That decision was based on the veteran's service medical
records showing in-service onset of the pertinent symptomatology,
and April 1959 VA psychiatric examination report, at which time
anxiety reaction was diagnosed. On examination in April 1959, the
veteran seemed "quite anxious," and "somewhat ill-at-ease," but he
impressed the examiner as being honest and not exaggerating; he
appeared to be adjusting to life fairly well.

3 -

VA medical records in May 1995 reveal that the veteran was
hospitalized at a VA facility from May 9 to May 22 of that year due
to symptoms of difficulty sleeping, depression, poor motivation,
low self-esteem, and hyperactivity. Reportedly, he and his spouse
were successful business partners in the past but eventually they
divorced and the veteran became homeless and jobless. On
examination during hospitalization, he was hyperactive,
"hypertalkative," and his mood was labile. On May 22, 1995, he was
discharged to VA domiciliary program with the discharge diagnosis
of bipolar disorder; on discharge, Global Assessment of Functioning
(GAF) score 50/60 was assigned. 1

On VA psychiatric examination in November 1995, the veteran
suggested that he had a fairly successful family and professional
life until about 1992, at which time he was divorced from his
spouse, lost his job and source of income, became depressed, and
felt "unable to fight." He indicated that he had not held steady
employment since about 1991 and worked only part-time, just making
a living, until 1992. In 1995, he reportedly again started feeling
depressed, reaching the point where he wanted to be by himself and
do nothing; this reportedly led to him becoming homeless and
"penniless," and prompting him to seek psychiatric treatment and
admission to VA domiciliary program (where he continued to reside
at the time of the examination). He indicated that he continued to
feel very anxious

1 See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [38 C.F.R. is
a scale reflecting the "psychological, social, and occupational
functioning in a hypothetical continuum of mental health-illness."
citing the American Psychiatric Association's DIAGNOSTIC AND
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF
scores ranging between 61 to 70 reflect some mild symptoms (e.g.,
depressed mood and mild insomnia) or some difficulty in social,
occupational, or school functioning (e.g., occasional truancy, or
theft within the household), but generally functioning pretty well,
and has some meaningful interpersonal relationships. Scores ranging
from 51 to 60 reflect moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g.,
few friends, conflicts with peers or co-workers). Scores ranging
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation,
severe obsessional rituals, frequent shoplifting) or any serious
impairment in social, occupational or school functioning (e.g., no
friends, unable to keep a job). 

- 4 -

and emotional despite receiving ongoing psychiatric treatment,
medication, and participating in psychotherapy. On examination, he
was able to express himself in a coherent and relevant manner but
became emotional when discussing his recent and past difficulties.
Thought-content revealed a history of increasing anxiety which
became associated with episodes of depression due to exacerbation
of stress in 1992 and 1995 (due to factors such as his divorces and
loss of employment). Anxiety disorder and recurrent major
depression were diagnosed, and GAF score of 60 (50 for the past 12
months) was assigned.

VA clinical records from May 1995 to March 1997 reflect treatment
and participation in group and individual psychotherapy associated
with the veteran's anxiety disorder, including treatment which he
received as a part of the domiciliary program from May 1995 to
January 1997. While a member of the domiciliary program, he also
participated in the vocational rehabilitation program and worked
for a security service (noting, in December 1996, that he enjoyed
his work). Although his therapy and treatment appear to have
resulted in periodic overall improvement and stabilization of his
condition, it was indicated in December 1996, that his
employability was "low;" at that time, it was noted that his
depression improved but anxiety and stress increased in severity
(apparently because he anticipated to be released from the
domiciliary program and was faced with the reality of having to
search for work). During a psychotherapy session in January 1997,
prior to his release from the domiciliary program, the veteran
learned that his employment would end at the time of his release
from the program; he was disappointed, sad, and anxious about such
news and about him having to leave the domiciliary program. In
February 1997, he appeared to be adjusting well but continued to
complain about anxiety. In March 1997, he described himself as 66
complete and absolute nervous wreck" because of his "worry."

On VA psychiatric examination in March 1997, the veteran indicated
that he was discharged from the VA domiciliary program in January
1997 and lived in an apartment with 2 other veterans since that
time. He indicated that he participated in vocational
rehabilitation as a part of his domiciliary program but, when he
was ready to begin looking for work, he began experiencing severe
anxiety, manifested

5 -

by shakiness, hyperventilation, and extreme weakness, which
prompted him to withdraw from the vocational rehabilitation
program. Reportedly, the though of having a job, having to go to
work, and the perspective of even having to attend an appointment
(such as this VA psychiatric examination) precipitated symptoms of
shakiness, loss of control over his emotions (manifested by crying
spells), and attacks of "nervous anxiety," but he indicated that he
would like to have a job again. He described the environment at the
domiciliary program as stable, safe, and not associated with any
stress, allowing him to feel able to handle his depression. At the
time of the examination, his anxiety seemed to be getting
progressively worse, to the point where having to work in the
afternoons (apparently as part of a "C.W.T." program at VA) was
productive of a "great deal of stress" and required a great effort
to overcome it. He indicated that he did not have a meaningful
lifestyle (noting that he had no social life since his last divorce
in 199 1) because of his nerves, insecurity, and inability to
interact with people for fear of rejection and failure.

On examination in March 1997, the veteran became emotional when
talking about his fears, particularly when describing his divorce
in 1991 and how he felt since that time. His thought-content showed
very little symptoms of depression, his main symptoms having been
related to anxiety attacks which rendered him completely helpless
and unable to handle any type of stress. On examination, general
anxiety disorder and major depression in remission were diagnosed,
and GAF score of 50 was assigned.

At a May 1999 Travel Board hearing, the veteran testified that he
was very isolated in the community, did not know any people whom he
could call "friends," and only rarely left his home, noting that he
was able to perform basic activities of life outside his home if he
had to do so (such as occasionally going out to eat, run various
errands, and shop for groceries). He testified that he was
frequently overcome by sudden and unanticipated episodes of severe
and incapacitating anxiety attacks (the most recent of which
reportedly caused him to stop breathing and required
hospitalization). He indicated that his anxiety attacks were
associated with hyperventilation, nervousness, and migraine-type
headaches and caused him

- 6 - 

an ongoing problem. Reportedly, such anxiety attacks occurred
frequently despite ongoing outpatient treatment, participation in
psychotherapy, and use of medication. Whenever he was overcome by
an anxiety attack, he had to go home, isolated himself from the
outside world, and just tried to calm down. He indicated that he
was employed, part-time, as part of his 21-month long VA
domiciliary program where he also participated in the vocational
rehabilitation program. Reportedly, he was unable to build up
enough courage to go to interviews because of his anxiety and
excitability; his vocational rehabilitation program was reportedly
discontinued in order to avoid a deterioration of his mental state
of health. The veteran testified that he was last employed, full-
time, in 1992 or 1993, but he could not be depended upon by his
employer because of his unpredictable attacks of depression,
nervousness, and anxiety.

At his May 1999 hearing, the veteran submitted additional evidence
in support of his increased rating claim. Initial consideration of
this additional evidence by the RO was waived by him in writing
pursuant to 38 C.F.R. 20.1304(c) (1998), and the Board may
therefore consider it in the first instance. Such evidence reveals
that the veteran was hospitalized due to his psychiatric disability
from April 9 to April 15, 1999. His April 1999 admission was
precipitated by symptoms of shortness of breath and increasing
feeling of depression, hopelessness, and helplessness. During
hospitalization, he was compliant with all hospital rules and
regulations, regularly participated in therapy, did not abuse his
privileges, and related well with his peers, but indicated that he
felt socially isolated and experienced problems with emotional
intimacy. GAF was 45/70. .

Pertinent Law and Regulations

Under applicable criteria, disability evaluations are determined by
the application of a schedule of ratings which is based on average
impairment of earning capacity. 38 U.S.C.A. 1155; 38 C.F.R.
3.321(a) and Part 4. Separate diagnostic codes identify the various
disabilities. VA has a duty to acknowledge and consider all
regulations which are potentially applicable through the assertions
and issues raised

- 7 -

in the record, and to explain the reasons and bases for its
conclusion. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2 (1998), the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the regulations pertaining to mental disorders
were revised after the veteran filed his claim in June 1995. Prior
to November 7, 1996, such disabilities were rated under 38 C.F.R.
4.132 (1996). Effective November 7, 1996, the rating schedule for
mental disorders was amended and redesignated as 38 C.F.R. 4.130.
61 Fed. Reg. 52700 (Oct. 8, 1996). Since the veteran's claim for an
increased rating was filed before November 1996, it will be
evaluated under both the new and old criteria. See Karnas v.
Derwinski, 1 Vet. App. 308 (1991) [where the law or regulation
governing the case changes after a claim has been filed or
reopened, but before the administrative or judicial appeal has been
concluded, the version most favorable to the veteran will apply].

Before November 7, 1996, the VA Schedule for Rating Disabilities
read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate are so
adversely affected as to result in virtual isolation in the
community. Totally incapacitating psychoneurotic, symptoms
bordering on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities
such as fantasy, confusion, panic and explosions of aggressive
energy resulting in profound retreat from mature behavior.
Demonstrably unable to obtain or retain employment.

- 8 - 

70% Ability to establish and maintain effective or favorable
relationships with people is severely impaired. The psychoneurotic
symptoms are of such severity and persistence that there is severe
impairment in the ability to obtain or retain employment.

38 C.F.R. 4.132, Diagnostic Code 9405 (1996).

On and after November 7, 1996, the VA Schedule for Rating
Disabilities was amended. The pertinent provision now reads as
follows:

General Rating Formula for Psychoneurotic Disorders:

100% Total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication;
persistent delusions of hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation or
own name.

70% Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near- continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence)
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships.

38 C.F.R. 4.130, Diagnostic Code 9433 (1998).

9 -

Analysis

Preliminary matters

A claim for an increased rating is regarded as a new claim and is
subject to the well- groundedness requirement. Proscelle v.
Derwinski, 2 Vet. App. 629, 631 (1992). In order to present a well-
grounded claim for an increased rating of a service- connected
disability, the veteran need only submit his competent testimony
that symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the last
evaluation. Proscelle, 2 Vet. App. at 632; see also Jones v. Brown,
7 Vet. App. 134 (1994). The veteran has generally alleged that the
symptoms of his service-connected psychiatric disability have
increased in severity, and that he is entitled to an increased
evaluation. The Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. 5107 (a).

Once it has been determined that a claim is well grounded, VA has
a statutory duty to assist in the development of evidence pertinent
to the claim. 38 U.S.C.A. 5107(a). Pertinent clinical data have
been associated with the file, including current medical reports
which are sufficient to address the merits of the veteran's claim.

A review of the record reveals that the veteran may be in receipt
of Social Security Administration disability benefits and it
appears that he receives ongoing psychiatric treatment and
regularly participates in psychotherapy (see May 1999 Travel Board
hearing testimony). In light of a favorable resolution of the
veteran's appeal, as discussed below, the Board finds that the
veteran has not been prejudiced by non-utilization of such evidence
prior to appellate adjudication of his increased rating claim.

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A.

- 10- 

5107(b) 38 C.F.R. 3.102, 4.3. In Gilbert v. Derwinski, 1 Vet. App.
49, 53 (1990), the United States Court of Veterans Appeals stated
that "a veteran need only demonstrate that there is an "approximate
balance of positive and negative evidence' in order to prevail." To
deny a claim on its merits, the evidence must preponderate against
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran claim's for an increased disability
rating was filed in June 1995, and Karnas accordingly applies. The
Board will initially review the evidence in light of the former
rating criteria, 38 C.F.R. 4.132 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. Court
of Appeals for Veterans Claims upheld an interpretation that the
criteria for a 100 percent disability rating for psychoneurotic
disorders (including Diagnostic Code 9400) "are each independent
bases" for granting a 100 percent rating.

The entire body of pertinent medical evidence, as discussed above,
shows that the severity and persistence of symptoms associated with
his anxiety disorder have rendered him unemployable. In particular,
the evidence reveals that the veteran was frequently hospitalized
in the recent years because of his increasing (in severity and
frequency) anxiety attacks, apparently occurring despite ongoing
treatment, therapy, and use of medication. Although his overall
condition appears to stabilize periodically in response to
intensive and regular treatment (particularly during his VA
domiciliary program participation from 1995 to 1997, a period of
time which was characterized by the veteran as stable, secure, and
not productive of stress), he appears to continue to exhibit
incapacitating attacks of anxiety and recurrence of the pertinent
symptomatology as soon as he leaves a controlled environment (see
his testimony at the May 1999 hearing and VA clinical records
indicating that he is unable to cope with any amount of stress).
Although he is shown to be motivated and compliant with all sorts
of treatment and therapy and desires to overcome his disability, to
establish meaningful social relationships with people, and to
obtain

- 12 -

steady employment, the severity and persistence of the pertinent
symptomatology render him unable to accomplish such goals as soon
as he leaves a controlled environment (despite being able to work
part-time when he is in a controlled environment such as the
domiciliary program).

Overall, the disability associated with the veteran's service-
connected anxiety disorder meets the criteria consistent with a 100
percent rating under Diagnostic Code 9400, in effect prior to
November 7, 1996, as it demonstrates that he is unable to engage in
employment due to his anxiety symptomatology. See Johnson, supra.
As indicated by the examiner on VA psychiatric examination in March
1997, his anxiety attacks have rendered him completely helpless,
hopeless, and unable to handle any type of stress. The Board is
also struck by the length and frequency of his hospitalizations. A
GAF score of 45 during the April 1999 hospitalization is also noted
as being in favor of this claim.

In summary, based on the foregoing, the Board finds that the
evidence supports a 100 percent rating for the veteran' s service-
connected anxiety disorder under the former Diagnostic Code, 38
C.F.R. 4.132. In view of the determination by the Board that a 100
percent evaluation is warranted for the veteran's anxiety disorder
under the criteria for rating mental disorders, effective prior to
November 7, 1996, the Board need not explore the propriety of
rating him under the amended criteria effective November 7, 1996.

ORDER

A 100 percent schedular rating for anxiety disorder is granted,
subject to the law and regulations governing the payment of
monetary benefits.

Barry F. Bohan
Member, Board of Veterans' Appeals

- 12 - 

